                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


TERRY RATCLIFFE,                               )
                                               )
        Plaintiff,                             )
                                               )          NO. 3:18-cv-01177
v.                                             )          JUDGE RICHARDSON
                                               )
FOOD LION, LLC,                                )
                                               )
        Defendant.                             )


                                 MEMORANDUM OPINION

       Pending before the Court is Plaintiff’s Motion for Conditional Certification and Court-

Authorized Notice Pursuant to 29 U.S.C. § 216(b) (Doc. No. 29). Defendant has filed a Response

(Doc. No. 48), and Plaintiff has filed a Reply (Doc. No. 49).

                                        BACKGROUND

       Plaintiff alleges that she and other Assistant Store Managers (“ASMs”) who have worked

for Defendant in Food Lion stores have been misclassified as “exempt” workers under the Fair

Labor Standards Act (“FLSA”) and have been denied overtime compensation for overtime hours

regularly worked. Plaintiff contends that ASMs should not have been classified as “exempt” under

the FLSA because they spend the majority of their time performing the same duties that hourly

employees perform. She asserts that Defendant’s company-wide policies, patterns and practices

violate the FLSA. Plaintiff asks the Court to conditionally certify “a proposed collective of

Assistant Store Managers who worked at any Food Lion location in the United States between

March 17, 2015 and the present and whom Food Lion classified as exempt.” Doc. No. 29.
                       CONDITIONAL CERTIFICATION STANDARD

        The FLSA provides that a collective action to recover compensation may be maintained

against any employer by any one or more employees for and on behalf of themselves and other

employees similarly situated. 29 U.S.C. § 216(b). Unlike class actions under Fed. R. Civ. P. 23,

FLSA collective actions require similarly situated employees to “opt in” as party plaintiffs. Also,

because the FLSA requires only that the employees be “similarly situated,” plaintiffs seeking to

certify a collective action under the FLSA face a lower burden1 than those seeking to certify a class

under Rule 23. Watson v. Advanced Distribution Servs., 298 F.R.D. 558, 561 (M.D. Tenn. 2014).

        Generally, courts recognize a two-step process to determine whether plaintiffs are similarly

situated. Bradford v. Logan’s Roadhouse, Inc., 137 F. Supp. 3d 1064, 1071 (M. D. Tenn. 2015).

The first step2 takes place at the beginning of discovery,3 where the plaintiff bears the burden of

showing that employees in the purported class are similarly situated. Id. The plaintiff must show

only that her position is similar, not that it is identical, to the positions held by the putative class

members. Id. (citing Comer v. Wal-Mart Stores, Inc., 454 F.3d 544, 546 (6th Cir. 2006)). At this




1The burden of proof is relatively slight at this stage of the case because the court is not making a
substantive determination on the basis of all the evidence but simply adopting a procedure which
permits notice to be given to other potential class members. Gunn v. NPC Int’l, Inc., No. 13-1035,
2016 WL 7223466, at * 3 (W.D. Tenn. Dec. 13, 2016).
2
  If reached, the second step takes place after all of the opt-in forms have been received and
discovery has concluded. Brasfield v. Source Broadband Servs., LLC, 257 F.R.D. 641, 642 (W.D.
Tenn. 2009). At the second step, after discovery, the defendant may move to decertify the
conditional class.
3
  Where parties have been permitted to conduct some limited discovery to determine whether a
class of similarly situated plaintiffs may exist, courts have adopted a sort of “hybrid” standard,
also called a “modest plus” standard for evaluating the propriety of conditional certification.
Creely v. HCR ManorCare, Inc., 789 F. Supp. 2d 819, 823 (N.D. Ohio 2011). The parties have not
requested and the Court need not apply such a standard here.
first stage, courts use a “fairly lenient standard” that typically results in conditional certification of

a representative class. Id.

        Although the required factual showing is “modest,” it cannot be satisfied simply by

unsupported assertions. Medley v. Southern Health Partners, Inc., Case No. 1:17-cv-00003, at * 5

(M.D. Tenn. Aug. 15, 2017). The named plaintiff must present some factual support for the

existence of a class-wide policy or practice that violates the FLSA. Id. A plaintiff must submit

evidence establishing at least a colorable basis for her claim that a class of similarly situated

plaintiffs exists, and the fact that a defendant submits competing declarations will not as a general

rule preclude conditional certification. Id. At the first stage, a plaintiff must present substantial

allegations supported by declarations; if the plaintiff meets that burden, a court, in its discretion,

may conditionally certify the case as a collective action. Id.

        A court may consider the factual record developed to date when determining whether the

plaintiff has met her evidentiary burden, but the court does not resolve factual disputes, decide

substantive issues going to the merits, or make credibility determinations at this first stage.

Bradford, 137 F. Supp. 3d at 1072. If a court determines that conditional certification is warranted,

it may authorize the notification of similarly situated employees to allow them to opt into the

lawsuit. Id. Such certification is conditional and by no means final. Id.

                              SIMILARLY SITUATED EMPLOYEES

        The FLSA does not define the term “similarly situated,” but courts have held that plaintiffs

are similarly situated when they suffer from a single, FLSA-violating policy and when proof of

that policy or of conduct in conformity with that policy proves a violation as to all plaintiffs.

Bradford, 137 F. Supp. 3d at 1071; Watson, 298 F.R.D. at 561. Employees may be similarly

situated if their claims are unified by common theories of the defendant’s statutory violations, even
if the proofs of these theories are individualized and distinct. Id. In the FLSA context, courts have

consistently required the plaintiffs to show that the class members were together the victims of a

“single decision, policy, or plan” before they will certify a collective action. Pacheco v. Boar’s

Head Provisions Co., 671 F. Supp. 2d 957, 961 (W.D. Mich. 2009).

                                           ANALYSIS

       Plaintiff claims that Defendant’s policies, practices and procedures are the same in all Food

Lion stores.4 She alleges that Defendant uniformly assigns the same job description and duties

across all grocery store locations. Plaintiff contends that she and other ASMs regularly worked

more than 40 hours per week and were paid no overtime compensation. She alleges that the

primary duties of ASMs are, contrary to the uniform job description, non-managerial, manual

duties similar to those performed by hourly employees. She asserts that she and other ASMs

performed substantially these same duties in all Food Lion stores.

       In support of her claim, Plaintiff has filed the job description for ASMs (Doc. No. 31-3).

The job description, however, is not evidence of Defendant requiring ASMs to engage in primarily

non-managerial duties. In fact, the job duties listed in the ASM job description are primarily

managerial. (Id.)

       Defendant does not dispute that Food Lion has unvarying policies and job descriptions for

its ASMs. Defendant does dispute that ASMs’ primary duties are anything other than managerial

duties, as set forth in the job description for ASMs. As noted, the job description Plaintiff filed




4 Plaintiff also asserts that Defendant has a uniform policy of classifying all ASMs as “exempt”
under the FLSA. It is not enough, however, for a plaintiff to simply assert that the employer applied
a similar classification to all purported class members. Lankford v. CWL Investments, LLC, No.
13-cv-14441, 2014 WL 3956184, at * 5 (E.D. Mich. Aug. 13, 2014) and cases cited therein.
does not require ASMs to perform primarily non-managerial duties. (Id.)5 The job description on

its face does not evidence that Defendant violates the classification provisions of the FLSA or that

ASMs are required to perform non-managerial duties.

          Because the job description for all ASMs does not require them to perform primarily non-

managerial tasks, the Court must determine whether the purported class members were subject to

the same unwritten policy of requiring ASMs to perform primarily non-managerial duties.6 In other

words, the question is whether Defendant’s uniform practice or policy is to not follow the job

description. So, in order to determine whether this case is suited for conditional certification, the

Court must review the evidence to determine whether there is a factual basis for Plaintiff’s claim

that Defendant’s company-wide, common practice was to not follow its written job description for

ASMs. See Pacheo, 671 F. Supp. 2d at 962.

          The key disputed issue here concerns actual (even if unwritten) ASM job duties. To

demonstrate a factual basis for conditional certification, Plaintiff must provide some evidence that

similarly situated ASMs were required by a single, FLSA-violating policy to perform primarily

non-managerial duties. Pacheco, 671 F. Supp. 2d at 961 (noting that courts have consistently

required the plaintiffs to show that the class members were together the victims of “a single

decision, policy, or plan” before they will certify a collective action).

          Plaintiff has submitted her own declaration and the declarations of thirteen other Food Lion

ASMs from numerous stores in North Carolina, South Carolina, Virginia, West Virginia and

Maryland. Each of these declarations describes a situation in which the ASM was required to work



5
    As Plaintiff agrees, this job description is uniform throughout the company.
6
  Plaintiff’s case is premised on the alleged “disconnect” between Defendant’s written job
description on the one hand, and what actually happens in practice on the other hand.
extra hours and perform duties of hourly employees so that the store could meet its labor budget

goals (Doc. Nos. 31-8 through 31-20). Each declarant states that he/she spent a majority of his/her

time performing the duties of hourly employees rather than managerial duties. Id. Although

requiring exempt, salaried employees to work more than 40 hours per week without additional

compensation does not violate the FLSA, requiring ASMs to perform primarily non-managerial

tasks with no additional compensation after 40 hours could be a violation.

          Defendant has filed declarations of 34 ASMs who state that they do not perform primarily

non-managerial duties. The Court cannot, at this stage of the litigation, resolve the factual disputes

that Defendant’s declarations create.7 The balancing of competing declarations would require

credibility determinations, which are inappropriate at this stage of the litigation. The Court cannot

decide substantive issues going to the ultimate merits or make credibility determinations now.

Crosby v. Stage Stores, Inc., 348 F. Supp. 3d 742, 747 (M.D. Tenn. 2018).8

          Defendant also contends that this case is controlled by prior conclusions that Food Lion

ASMs were properly classified as exempt. This collateral estoppel type of argument misses the

point. A Fourth Circuit Court of Appeals unpublished decision from 1998 is not binding on this

Court, and circumstances over twenty-one years since that decision undoubtedly have changed. In

addition, the Fourth Circuit decision9 involved a motion for summary judgment, not conditional




7Similarly, for the same reasons, the Court will not consider, in connection with this motion, the
personnel records and summary chart filed by Defendant.
8Even if the Court otherwise could consider these declarations, “happy camper” declarations, such
as those filed by Defendant (so-called because they tend to be from present or former employees
handpicked by a defendant/employer due to their lack of grievances), are routinely given little or
no weight at the conditional certification stage. Id. at 749 (collecting cases); Stephens v. Sopapillas,
LLC, No. 3:18-cv-00296, 2019 WL 1460878, at * 4, n. 4 (M.D. Tenn. Apr. 2, 2019).
9   In re Food Lion, Inc., 151 F.3d 1029 (4th Cir. 1998).
certification. Therefore, the question was not whether similarly situated employees should be

joined; rather, it was whether the plaintiff had presented sufficient evidence to raise a genuine issue

of fact as to whether the defendant violated the FLSA. Moreover, Plaintiff would not be collaterally

estopped by the prior decision because she was not a party to that litigation or given a full and fair

opportunity to litigate the issue. See In re Trost, 735 F. App’x 875 (6th Cir. 2018); Keszthelyi v.

United States, No. 1:05-cv-303, 2011 WL 1884007, at * 13 (E.D. Tenn. May 17, 2011).10

       Despite its refusal to rely on Defendant’s proffered facts, the Court nevertheless concludes

that Defendant prevails under applicable law. Courts have found three non-exhaustive factors to

be relevant to the FLSA’s similarly situated analysis (1) the factual and employment settings of

the individual plaintiffs; (2) the different defenses to which the plaintiffs may be subject on an

individual basis; and (3) the degree of fairness and procedural impact of certifying the action as a

collective action. Monroe v. FTS USA, LLC, 860 F.3d 389, 397 (6th Cir. 2017).

       With regard to the first two factors, while Plaintiff’s declarations suggest that these

declarant employees may have been subject to a FLSA-violating practice, she has not shown a

company-wide policy (as opposed to various, entirely store-specific practices) or that Defendant’s

management instituted a policy to ignore the written job description and require ASMs to primarily

perform hourly employees’ duties. Moreover, Plaintiff has not shown that any ASM complained

to management about this alleged common, company-wide policy. Although Plaintiff claims that

the ASMs’ authority and discretion to perform managerial tasks are circumscribed by Defendant’s

“corporate policies” (Doc. No. 30 at 13), she had not identified the substance or origin of those



10
  Similarly, the U.S. Department of Labor reports (cited by Defendant) concerning conditions at
specific Food Lion locations in 2006 and 2009 (Doc. Nos. 48-1 and 48-2) are irrelevant to the issue
before the Court of whether Plaintiff has sufficiently shown that purported class members are
similarly situated.
alleged corporate policies. In addition, Plaintiff has not identified any directive from Defendant to

require ASMs to perform primarily non-managerial tasks instead of the job duties in their job

descriptions.

       Because the purported class members were supervised by different individuals in different

stores; because each class member would likely allege a different percentage of his or her time

was spent on non-managerial tasks; and because the alleged FLSA-violating practice is contrary

to Defendant’s written job description, the individualized nature of the purported class members’

claims make this case inappropriate for certification. Pacheco, 671 F. Supp. 2d at 966. In other

words, the individual facts and employment settings of the various ASMs are different and could

subject the individual class members to different defenses. In addition, the written job description

does include, as one of the duties, “perform all other duties and projects as assigned.” (Doc. No.

31-3 at 2). To what extent individual ASMs were assigned these “other duties and projects,” and

whether the nature and extent of those assignments were “enough” to violate the FLSA, are issues

that would require the Court to look at each employee’s specific situation and could foster plaintiff-

specific defenses.

       Finally, the Court finds that the degree of fairness and procedural impact of certifying the

action as a collective action weighs against conditionally certifying this action. According to

Plaintiff, Defendant operates more than 1,000 grocery stores. (Doc. No. 1 at ¶ 16). Defendant has

shown (and Plaintiff has not disputed) that each store has two salaried employees: a store manager

and an ASM (Doc. No. 48-3 at ¶ 8). The declarations filed in this case—by both Plaintiff and

Defendant—collectively show that different store managers required their respective ASMs, vis-

à-vis each other, to do different tasks (and different kinds of tasks) for different amounts of time.

Litigation on a class-wide basis would be procedurally unwieldy and unfair both to Defendant
(who would have to litigate as to all its stores, all across the country, based on the allegations of

barely a dozen declarations recounting declarant-specific circumstances) and to the potential class

members (who might each have to litigate the individual facts of his/her individual situation).

       The Court finds that Plaintiff has not carried her burden to show that she and the members

of the purported class are similarly situated. Plaintiff has presented evidence from employees who

have worked in some of Defendant’s stores in some states in which Defendant’s stores are located,

and each of those declarations does allege circumstances possibly amounting to a declarant-

specific FLSA violation. Plaintiff has not presented sufficient evidence, however, pointing to the

existence of a single, common, company-wide, FLSA-violating practice or policy for purposes of

conditional certification.

       For these reasons, Plaintiff’s Motion for Conditional Certification (Doc. No. 29) will be

denied. An appropriate Order will be entered.



                                                      ___________________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE
